UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8852 John Hancock Institutional Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: February 28 Date of reporting period: February 28, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 15 Notes to financial statements page 19 Trustees and officers page 29 For more information page 36 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last 12 months, as earlier concerns of rising inflation, a housing slowdown and high energy prices gave way to news of slower, but still resilient, economic growth, stronger than expected corporate earnings and dampened inflation fears and energy costs. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in the last days of the period, the broad stock market returned 11.97% for the year ended February 28, 2007, as measured by the S&P 500 Index. With interest rates remaining relatively steady, fixed-income securities also produced positive results. But after a remarkably long period of calm, the financial markets were rocked at the end of the period by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. In the United States, for example, the Dow Jones Industrial Average had its steepest one-day percentage decline in nearly four years on February 27, 2007. The event served to jog investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. It was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets moves of the last year, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent downturn bolsters this uncertainty, although we believe it was a healthy correction for which we were overdue. The recent volatility could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon  not a sprint  approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks above-average total return, consisting of capital appreciation and income, by normally investing at least 80% of its assets in a diversified portfolio of equity securities which are primarily large-capitalization companies. Over the last twelve months ► While the stock market advanced, crosscurrents of concerns about inflation and recession resulted in rapidly shifting market leadership and caused the Fund to trail its benchmark and peer group average. ► Stock selection in information technology created the biggest drag on the Funds performance versus the Russell 1000 Index. ► Short-term interest rates stabilized in the second half of the period, with the Federal Reserve Board standing pat for five consecutive meetings of its Open Market Committee. Top 10 holdings Exxon Mobil Corp. 4.5% Altria Group, Inc. 2.3% AT&T, Inc. 3.1% Hewlett-Packard Co. 2.2% Citigroup, Inc. 3.1% JPMorgan Chase & Co. 2.1% Bank of America Corp. 3.0% Wachovia Corp. 2.0% General Electric Co. 2.6% Goldman Sachs Group, Inc. (The) 2.0% As a percentage of net assets on February 28, 2007. 1 Managers report John Hancock Independence Diversified Core Equity Fund II Large-cap stocks posted healthy gains for the one-year period ending February 28, 2007, although not without some sharp pullbacks along the way. Early in the period the market edged higher, as solid economic growth and favorable corporate earnings news were countered by surging energy prices and rising short-term interest rates by the Federal Reserve Board. Following the Feds May 10 rate hike, the market sold off sharply, as investors became concerned about inflationary pressures and the possibility of an extended Fed credit-tightening cycle. Then in mid-July share prices embarked on an extended rally that lasted until late February. Factors helping to drive stocks higher included falling energy prices and the Feds decision beginning in August to stop raising short-term interest rates. However, on the second-to-last trading day of the period, the market experienced a sizable setback, with the Dow Jones Industrial Average falling more than 400 points and the Funds benchmark, the Russell 1000 Index, tumbling just over 27 points. It was the Dows worst one-day loss since the aftermath of September 11, 2001. A sharp drop in the Chinese stock market was blamed for triggering the decline, along with a weak U.S. durable goods report and concerns about the U.S. economy expressed in a speech by former Fed chief Alan Greenspan. Stocks recovered a bit on the final day of the period. SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Micron Technology ▼ Overcapacity leads to earnings shortfall Novell ▼ Sluggish growth, cost-cutting disappointments Humana ▲ Strong Medicare Part D subscriptions 2 Portfolio Managers, Independence Investments LLC John C. Forelli and Jay C. Leu Mid caps and large caps performed better than small caps during the period. However, the most notable discrepancy was the huge advantage enjoyed by value over growth. In the large-cap space, for example, value stocks more than doubled the results of growth shares, as measured by the Russell 1000 Value Index and the Russell 1000 Growth Index, which returned 16.61% and 8.05%, respectively. Performance summary For the 12 months ending February 28, 2007, John Hancock Independence Diversified Core Equity Fund II had a total return of 10.17% at net asset value, compared with 10.71% for the average large-cap blend fund tracked by Morningstar, Inc. In the same period, the Standard & Poors 500 Index returned 11.97% and the Russell 1000 Index gained 12.25% . Going forward, the Fund will use the Russell 1000 Index as its benchmark, rather than the S&P 500, to allow for a broader investment universe. Historical performance can be found on pages six and seven. Large-cap stocks posted healthy gains for the one-year period ending February 28, 2007, although not without some sharp pullbacks along the way. Our methodology of buying undervalued stocks of companies with improving fundamentals struggled a bit during the period, as worries about macroeconomic factors, such as inflation and the possibility of a recession, distracted investors from the analysis of individual companies and created rapidly alternating leadership among different stock groups. In fact, those shifts made it difficult for most active managers to keep up with the benchmark, as evidenced by the lagging performance of our peer group. That said, we continued to find overall strong business fundamentals at the company level throughout the period. Independence Diversified Core Equity Fund II 3 Technology and financials undermine results By far the most negative influence on the Funds performance relative to the benchmark came from the technology sector, where our stock selection was unrewarding. In particular, semiconductor maker Micron Technology and Seagate Technology, which makes disk drives, fell short of our expectations. Microns NAND flash memory and DRAM memory products suffered from weaker pricing due to overcapacity and triggered an earnings shortfall at the company. In Seagates case, an inventory build-up occurred not long after the company acquired rival Maxtor. While we thought that over the longer term the acquisition would be good for Seagate and the broader disk drive industry, near-term demand appeared uncertain. Another technology holding weighing on the Funds results was electronic contract manufacturer Solectron. There, too, inventory problems plagued the company and cash flow growth was slower than we anticipated. Novell, a distributor of the Linux open-source operating system, further detracted from performance. While the stock surged last November after the company announced a licensing agreement with Microsoft, sales of Novells other enterprise software remained lackluster, and some anticipated cost-cutting initiatives fell short of the mark. We sold all of the technology holdings just mentioned by the end of the review period. In the financial sector, a position in property and casualty insurer ACE Ltd. was unsuccessful. Following the damaging hurricane season of 2005, we shared in the widespread belief that property/casualty carriers would be able to boost their premiums, aiding revenue and earnings growth. However, demand for insurance coverage was more price-sensitive than expected and ACE was forced to lower its premiums again, which trimmed profits. SECTOR DISTRIBUTION 1 Financials 23% Information technology 14% Health care 13% Consumer discretionary 12% Industrials 10% Energy 10% Consumer staples 7% Telecommunication services 5% Utilities 4% Materials 2% Health care and consumer staples bolster performance In health care, our investment in HMO Humana, Inc. added value, as the company did an excellent job of attracting patients for Medicare Part D, a federal program designed to subsidize the cost of prescription drugs for Medicare beneficiaries. The companys earnings surged as a result. Pharmaceutical provider Schering-Plough Corp. benefited from better-than-expected sales of Vytorin, its cholesterol-reducing drug. Additionally, Independence Diversified Core Equity Fund II 4 the stock was aided by an inexpensive valuation at the beginning of the period, as controversies surrounding other companies products had temporarily resulted in the drug group being out of favor with investors. In consumer staples, tobacco and food conglomerate Altria Group, Inc. was a timely holding. The company continued to gain market share in its United States and international businesses. Meanwhile, favorable rulings in smoking-related litigation increased the likelihood that the company would be able to successfully spin off its Kraft food business. One other stock worth highlighting was the Funds largest hold ing at the end of the period, Exxon Mobil Corporation, which benefited from an environment in which investors increasingly gravitated toward energy companies with diversified portfolios of businesses and more predictable earnings. By far the most negative influence on the Funds performance relative to the benchmark came from the technology sector, where our stock selection was unrewarding.  Outlook While investors concerns about the possibility of a recession have increased somewhat during the past few months, we believe the U.S. economy will continue to be stronger than expected, with consumer spending leading the way. That said, its also likely that we are in the late innings of the recent cycle of profit expansion. Given the prob ability of a modestly slowing economy, we think larger stocks have the best chance to outperform. And although our disciplined methodology particularly well rewarded during the review period, history has shown that value and improving fundamentals drive stock prices over longer periods of time. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 As a percentage of net assets on February 28, 2007. Independence Diversified Core Equity Fund II 5 A look at performance For the periods ended February 28, 2007 Average annual returns Cumulative total returns Inception Class date 1-year 5-year 10-year 1-year 5-year 10-year I 1 3-10-95 10.17% 7.23% 7.43% 10.17% 41.79% 104.79% Performance figures assume all distributions are reinvested. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment in the Fund will fluctuate, so that shares, when redeemed, may be worth more or less than the original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds prospectus. Independence Diversified Core Equity Fund II 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in the Fund for the period indicated assuming all distributions were reinvested. For comparison, weve shown the same investment in two separate indexes. Russell 1000 Index  Index 1  is an unmanaged index that includes 1,000 widely traded common stocks. Standard & Poors 500 Index  Index 2  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. Independence Diversified Core Equity Fund II 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class I $1,000.00 $1,094.40 $6.18 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at February 28, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Independence Diversified Core Equity Fund II 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on September 1, 2006, with the same investment held until February 28, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 9-1-06 on 2-28-07 ended 2-28-07 1 Class I $1,000.00 $1,018.90 $5.96 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Independence Diversified Core Equity Fund II 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 2-28-07 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 100.16% (Cost $4,885,550) Aerospace & Defense 4.17% Boeing Co. (The) 1,400 122,178 Lockheed Martin Corp. 360 35,021 Raytheon Co. 1,930 103,351 Airlines 0.58% Continental Airlines, Inc. (Class B) (I) 920 36,432 Aluminum 1.45% Alcan Inc. (Canada) 1,740 90,445 Apparel Retail 1.19% American Eagle Outfitters, Inc. 700 21,735 Gap, Inc. (The) 2,760 52,964 Apparel, Accessories & Luxury Goods 1.18% Polo Ralph Lauren Corp. 850 73,933 Application Software 0.78% Compuware Corp. (I) 5,300 48,495 Broadcasting & Cable TV 1.94% CBS Corp. (Class B) 2,900 88,015 DIRECTV Group, Inc. (The) (I) 1,490 33,614 Casinos & Gaming 0.49% Wynn Resorts Ltd. (I) 310 30,386 Catalog Retail 0.92% Liberty Media Corp.  Interactive (Class A) (I) 2,430 57,275 Coal & Consumable Fuels 0.18% CONSOL Energy, Inc. 310 11,058 Communications Equipment 2.08% Motorola, Inc. 4,890 90,563 Polycom, Inc. (I) 1,230 39,237 Computer Hardware 2.18% Hewlett-Packard Co. 3,460 136,255 See notes to financial statements Independence Diversified Core Equity Fund II 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Computer Storage & Peripherals 2.72% Brocade Communications Systems, Inc. (I) 7,800 70,278 Emulex Corp. (I) 1,070 19,153 Lexmark International, Inc. (Class A) (I) 1,330 80,545 Construction & Farm Machinery & Heavy Trucks 0.99% AGCO Corp. (I) 1,700 61,625 Consumer Finance 0.49% First Marblehead Corp. (The) (L) 680 30,695 Department Stores 3.64% Federated Department Stores, Inc. 400 17,864 Kohls Corp. (I) 1,450 100,035 Penney (J.C.) Co., Inc. 1,220 98,954 Saks, Inc. (I) 550 10,626 Distillers & Vintners 0.75% Constellation Brands, Inc. (Class A) (I) 2,000 46,920 Diversified Banks 2.04% Wachovia Corp. 2,300 127,351 Diversified Chemicals 1.69% Dow Chemical Co. (The) 1,170 51,246 Lyondell Chemical Co. 1,700 54,162 Diversified Financial Services 8.24% Bank of America Corp. 3,740 190,254 Citigroup, Inc. 3,880 195,552 JPMorgan Chase & Co. 2,620 129,428 Diversified REITs 0.79% Vornado Realty Trust 390 49,608 Electric Utilities 3.28% Allegheny Energy, Inc. (I) 1,070 50,547 Edison International 770 36,128 Entergy Corp. 330 32,571 TXU Corp. 1,300 85,995 Electrical Components & Equipment 0.45% Thomas & Betts Corp. (I) 550 27,951 Electronic Equipment Manufacturers 0.39% Agilent Technologies, Inc. (I) 770 24,424 Health Care Distributors 2.95% AmerisourceBergen Corp. 1,580 83,219 McKesson Corp. 1,820 101,483 Health Care Facilities 0.45% Manor Care, Inc. 520 27,862 Homebuilding 0.43% NVR, Inc. (I) 40 27,080 See notes to financial statements Independence Diversified Core Equity Fund II 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Hotels, Resorts & Cruise Lines 0.95% Royal Caribbean Cruises Ltd. (Liberia) 1,460 59,174 Household Products 0.30% Kimberly-Clark Corp. 280 19,071 Human Resource & Employment Services 1.12% Robert Half International, Inc. 1,800 70,326 Industrial Conglomerates 2.59% General Electric Co. 4,640 162,029 Integrated Oil & Gas 7.19% Chevron Corp. 1,380 94,682 Exxon Mobil Corp. 3,920 280,986 Occidental Petroleum Corp. 1,600 73,888 Integrated Telecommunication Services 3.59% AT&T, Inc. 5,330 196,144 CenturyTel, Inc. 640 28,640 Investment Banking & Brokerage 3.28% Bear Stearns Cos., Inc. (The) 440 66,986 Goldman Sachs Group, Inc. (The) 610 122,976 Morgan Stanley 200 14,984 It Consulting & Other Services 1.40% Accenture Ltd. (Class A) (Bermuda) 1,790 63,903 Cognizant Technology Solutions Corp. (I) 260 23,452 Life & Health Insurance 0.26% Prudential Financial, Inc. 180 16,369 Managed Health Care 4.02% CIGNA Corp. 610 86,925 Coventry Health Care, Inc. (I) 560 30,475 Humana, Inc. (I) 1,460 87,366 Sierra Health Services, Inc. (I) 1,250 46,450 Movies & Entertainment 2.43% News Corp. (Class A) 5,000 112,650 Viacom, Inc. (Class B) (I) 1,000 39,040 Multi-Line Insurance 1.95% American International Group, Inc. 270 18,117 Hartford Financial Services Group, Inc. (The) 1,100 104,016 Mutli-Utilities 0.84% Constellation Energy Group 670 52,709 Office Electronics 0.73% Tech Data Corp. (I) 1,220 45,482 Office REITs 0.25% Boston Properties, Inc. 130 15,613 See notes to financial statements Independence Diversified Core Equity Fund II 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Oil & Gas Drilling 1.22% Marathon Oil Corp. 500 45,370 Pride International, Inc. (I) 600 17,280 Todco (I) 400 13,632 Oil & Gas Refining & Marketing 0.38% Valero Energy Corp. 410 23,637 Oil & Gas Storage & Transportation 0.85% Overseas Shipholding Group, Inc. 880 53,310 Packaged Foods & Meats 0.28% Smithfield Foods, Inc. (I) 600 17,526 Personal Products 1.75% Estee Lauder Cos., Inc. (The) (Class A) 1,400 67,032 NBTY, Inc. (I) 870 42,352 Pharmaceuticals 4.30% Forest Laboratories, Inc. (I) 1,910 98,862 Mylan Laboratories, Inc. 4,020 85,103 Schering-Plough Corp. 3,610 84,763 Property & Casualty Insurance 0.47% ACE Ltd. (Cayman Islands) 350 19,656 SAFECO Corp. 150 10,008 Real Estate Management & Development 0.67% Equity Residential 830 42,156 Regional Banks 0.42% SunTrust Banks, Inc. 200 16,862 UnionBanCal Corp. 150 9,176 Reinsurance 0.68% Everest Re Group Ltd. (Bermuda) 440 42,772 Semiconductor Equipment 1.61% Teradyne, Inc. (I) 6,230 100,428 Semiconductors 0.18% Intersil Corp. (Class A) 420 11,109 Specialized Finance 1.23% iShares Russell 1000 Index Fund (L) 1,000 77,040 Specialized REITs 0.39% Public Storage, Inc. 240 24,305 Systems Software 1.89% BMC Software, Inc. (I) 400 12,344 Microsoft Corp. 2,120 59,720 Symantec Corp. (I) 2,700 46,170 Thrifts & Mortgage Finance 1.93% Fannie Mae 380 21,557 Freddie Mac 1,220 78,300 PMI Group, Inc. (The) 450 21,091 See notes to financial statements Independence Diversified Core Equity Fund II 13 F I N A N C I A LS T A T E M E N T S Issuer Shares Value Tobacco 4.36% Altria Group, Inc. 1,730 145,804 Loews Corp.  Carolina Group 1,150 82,834 Reynolds American, Inc. 720 43,956 Trading Companies & Distributors 0.21% WW Grainger, Inc. 170 13,116 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.04% (Cost $65,133) Joint Repurchase Agreement 0.43% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 2-28-07, due 3-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13 and 2.000% due 7-15-14). Maturity value: $27,004 5.270% $27 27,000 Shares Cash Equivalents 0.61% AIM Cash Investment Trust (T) 38,133 38,133 Total investments (Cost $4,950,683) 101.20% Other assets and liabilities, net (1.20%) Total net assets 100.00% (I) Non-income-producing security. (L) All or a portion of this security is on loan as of February 28, 2007. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Independence Diversified Core Equity Fund II 14 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 2-28-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value per share. Assets Investments at value (cost $4,950,683) including $37,978 of securities loaned $6,327,370 Cash 434 Receivable for shares sold 191 Dividends and interest receivable 11,370 Other assets 24,323 Total assets Liabilities Payable upon return of securities loaned 38,133 Payable to affiliates Management fees 2,470 Other 40 Other payables and accrued expenses 70,825 Total liabilities Net assets Capital paid-in 2,919,259 Accumulated net realized gain on investments 1,991,415 Net unrealized appreciation of investments 1,376,687 Distributions in excess of net investment income (35,141) Net assets Net asset value per share Based on 2,202,596 shares outstanding  the Fund has an unlimited number of shares authorized with no par value $2.84 See notes to financial statements Independence Diversified Core Equity Fund II 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 2-28-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $52) $314,450 Interest 7,775 Securities lending 267 Total investment income Expenses Investment management fees (Note 2) 92,208 Accounting and legal services fees (Note 2) 2,520 Transfer agent fees (Note 2) 9,221 Compliance fees 675 Professional fees 26,519 Blue sky fees 20,054 Custodian fees 18,743 Printing fees 17,390 Trustees fees 770 Interest 167 Securities lending fees 9 Miscellaneous 2,594 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 4,514,035 Change in net unrealized appreciation (depreciation) of investments (3,321,071) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Independence Diversified Core Equity Fund II 16 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 2-28-06 2-28-07 Increase (decrease) in net assets From operations Net investment income $197,148 $131,622 Net realized gain 3,323,900 4,514,035 Change in net unrealized appreciation (depreciation) (694,961) (3,321,071) Increase in net assets resulting from operations Distributions to shareholders From net investment income (173,241) (152,753) From net realized gain (4,722,154) (1,914,647) From Fund share transactions Net assets Beginning of period 25,336,021 28,190,203 End of period 1 1 Includes distributions in excess of net investment income of $14,010 and $35,141, respectively. See notes to financial statements Independence Diversified Core Equity Fund II 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. Period ended 2-28-03 1 2-29-04 1 2-28-05 1 2-28-06 2-28-07 Per share operating performance Net asset value, beginning of period Net investment income 2 0.04 0.04 0.05 0.03 0.02 Net realized and unrealized gain (loss) on investments (1.55) 1.74 0.59 0.33 0.30 Total from investment operations Less distributions From net investment income (0.04) (0.05) (0.07) (0.02) (0.02) From net realized gain (0.03)  (3.69) (0.65) (0.68) Net asset value, end of period Total return 3 (%) Ratios and supplemental data Net assets, end of period (in millions) $61 $37 $25 $28 $6 Ratio of net expenses to average net assets (%) 0.74 0.71 0.95 0.95 1.04 Ratio of net investment income to average net assets (%) 0.77 0.78 0.91 0.76 0.71 Portfolio turnover (%) 72 77 36 95 115 1 Audited by previous auditor. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment. See notes to financial statements Independence Diversified Core Equity Fund II 18 Notes to financial statements Note 1 Accounting policies John Hancock Independence Diversified Core Equity Fund II (the Fund) is a separate portfolio of John Hancock Institutional Series Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to seek above-average total return consisting of capital appreciation and income. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or if quotations are not readily available, or the value has been materially affected by events occurring after the closing of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in AIM Cash Investment Trust are valued at their net asset value each business day. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a syndicated line of credit agreement with various banks. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with banks, which permits borrowings of up to $150 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the year ended February 28, 2007. Independence Diversified Core Equity Fund II 19 Securities lending The Fund may lend securities to certain qualified brokers who pay the Fund negotiated lender fees. The loans are collateralized at all times with cash or securities with a market value at least equal to the market value of the securities on loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. As with other extensions of credit, the Fund may bear the risk of delay of the loaned securities in recovery or even loss of rights in the collateral, should the borrower of the securities fail financially. At February 28, 2007, the Fund loaned securities having a market value of $37,978 collateralized by cash in the amount of $38,133. The cash collateral was invested in a short-term instrument. Securities lending expenses are paid by the Fund to the lending agent. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation) was issued, and is effective for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management is currently evaluating the application of the Interpretation to the Fund and has not at this time quantified the impact, if any, resulting from the adoption of the Interpretation on the Funds financial statements. The Fund will implement this pronouncement no later than August 31, 2007. In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157) was issued and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund, and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Dividends, interest and distributions Dividend income on investment securities is recorded on the ex-dividend date or, in the case of some foreign securities, on the date thereafter when the Fund identifies the dividend. Interest income on investment securities is recorded on the accrual basis. Foreign income may be subject to foreign withholding taxes, which are accrued as applicable. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. During the year ended February 28, 2006, the tax character of distributions paid was as follows: ordinary income $1,591,696 and long-term capital gain $3,303,699. During the year ended February 28, 2007, the tax character of distributions paid was as follows: ordinary income $835,101 and long-term capital gain $1,232,299. As of February 28, 2007, the components of distributable earnings on a tax basis included $680,436 of undistributed ordinary income and $1,331,907 of undistributed long-term gain. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. Independence Diversified Core Equity Fund II 20 Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.50% of the Funds average daily net asset value up to $1 billion and (b) 0.45% of the Funds average daily net assets in excess of $1 billion. The Adviser has a subadvisory agreement with Independence Investment LLC, which  effective June 1, 2006  became an affiliate of Convergent Capital Management LLC (Convergent) and changed its name from Independence Investment LLC. Convergents parent company is City National Corporation. Formerly, the Subadviser was a wholly owned indirect subsidiary of the John Hancock Life Insurance Company (JHLICO) and was named Independence Investment Associates, Inc. The Fund is not responsible for payment of the subadvisory fees. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. For the year ended February 28, 2007, all sales of shares of beneficial interest were sold at net asset value. JH Funds pays all expenses of printing prospectuses and other sales literature, all fees in connection with qualification as a dealer in various states, and all other expenses in connection with the sale and offering for sale of the shares of the Fund which have not been herein specifically allocated to the Trust. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc., an indirect subsidiary of JHLICO. The Fund pays a monthly transfer agent fee at an annual rate of 0.05% of the Funds average daily net asset value. The Fund has an agreement with the Adviser to perform necessary tax, accounting and legal services for the Fund. The compensation for the year amounted to $2,520. The Fund also reimbursed JHLICO for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 3 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the last two periods, along with the corresponding dollar value. Year ended 2-28-06 Year ended 2-28-07 Shares Amount Shares Amount Sold 699,705 $2,417,476 235,884 $750,460 Distributions reinvested 1,574,665 4,894,299 722,834 2,067,384 Repurchased (689,649) (2,388,285) (7,517,140) (24,013,013) Net increase (decrease) At February 28, 2007, 64% of the shares outstanding were owned by two shareholders. Independence Diversified Core Equity Fund II 21 Note 4 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the year ended February 28, 2007, aggregated $21,517,121 and $40,466,310, respectively. The cost of investments owned on February 28, 2007, including short-term investments, for federal income tax purposes, was $4,969,306. Gross unrealized appreciation and depreciation of investments aggregated $1,433,277 and $75,213, respectively, resulting in net unrealized appreciation of $1,358,064. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities. Note 5 Reclassification of accounts During the year ended February 28, 2007, the Fund reclassified amounts to reflect a decrease in accumulated net realized gain on investments of $1,334,986 and an increase in capital paid-in of $1,334,986. This represents the amounts necessary to report these balances on a tax basis, excluding certain temporary differences, as of February 28, 2007. Additional adjustments may be needed in subsequent reporting periods. These reclassifications, which have no impact on the net asset value of the Fund, are primarily attributable to certain differences in the computation of distributable income and capital gains under federal tax rules versus accounting principles generally accepted in the United States of America and book and tax differences in accounting for equalization. The calculation of net investment income per share in the Funds Financial Highlights excludes these adjustments. Independence Diversified Core Equity Fund II 22 Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees of the John Hancock Institutional Series Trust and Shareholders of John Hancock Independence Diversified Core Equity Fund II, In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Independence Diversified Core Equity Fund II (the Fund) at February 28, 2007, the results of its operations, the changes in its net assets and the financial highlights for the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities as of February 28, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. The financial highlights for each of the three years ended on or before February 28, 2005 were audited by another independent registered public accounting firm, whose report dated April 7, 2005 expressed an unqualified opinion thereon. PricewaterhouseCoopers LLP Boston, Massachusetts April 18, 2007 23 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended February 28, 2007. This Fund has designated distributions of $2,567,285 to shareholders as a long-term capital gain dividend. With respect to the ordinary dividends paid by the Fund for the fiscal year ended February 28, 2007, 30.63% of the dividends qualifies for the corporate dividends-received deduction. The Fund hereby designates the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. This amount will be reflected on Form 1099-DIV for the calendar year 2007. Shareholders will be mailed a 2007 U.S. Treasury Department Form 1099-DIV in January 2008. This will reflect the total of all distributions that are taxable for calendar year 2007. 24 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Independence Diversified Core Equity Fund II The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Institutional Series Trust (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to review and consider the continuation of the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) for the John Hancock Independence Diversified Core Equity Fund II (the Fund). The Board also considered the continuation of an interim investment subadvisory agreement (the Subadvisory Agreement) with Independence Investments LLC (the Subadviser) and a proposed investment subadvisory agreement (the New Subadvisory Agreement) with a newly formed subsidiary of Convergent Capital Management (New Independence). The Advisory Agreement with the Adviser and the Subadvisory Agreement with the Subadviser are collectively referred to as the Advisory Agreements. At meetings held on May 12 and June 56, 2006, 1 the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. The Board also considered factors and reached the conclusions described below relating to the selection of New Independence and the approval of the New Subadvisory Agreement. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2005; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser; (iv) the Advisers financial results and condition including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale; (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations with the Funds investment policies and restrictions and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department; (vii) the background and experience of senior management and investment professionals and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. In evaluating the New Subadvisory Agreement, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information provided to the Independent Trustees, including: (i) the description of the transaction in which New Independence would be formed as a subsidiary of Convergent Capital Management (the Transaction); (ii) a description of Convergent Capital Management; (iii) the nature and quality of services rendered to the Fund; (iv) the subadvisory fee payable to New Independence by the Adviser; (v) the qualifications and background of New Independence, as well as the qualifications of its personnel, and (vi) possible conflicts of interest that may result from or be reflected in the terms of the Transaction. 25 The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. It was based on performance and other information as of December 31, 2005; facts may have changed between that date and the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. The Board further considered the compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser were sufficient to support renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2005. The Board also considered these results in comparison to the performance of the Category, as well as the Funds benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the 10-year period was higher than the performance of the Peer Group and Category medians, and below the performance of its benchmark index, the Russell 1000 Index. The Board viewed favorably that the performance of the Fund for the 1-, 3- and 5-year periods ended December 31, 2005 was higher than the median of its Category and Peer Group, and its benchmark index. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group. The Board noted that the Advisory Agreement Rate was lower than the median rate of the Peer Group and Category. The Board received and considered expense information regarding the Funds various components, including advisory fees and other non-advisory fees, including transfer agent fees, custodian fees and other miscellaneous fees (e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board received and considered information comparing the Expense Ratio of the Fund to that of the Category and Peer Group medians. The Board noted that the Funds Expense Ratio was lower than the Peer Group median and not appreciably higher than the Category median. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expense results and performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment sub-advisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based 26 on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. New subadvisory agreement with New Independence In evaluating the New Subadvisory Agreement, the Board considered that the employees of the Subadviser would be offered employment with New Independence. The Board also considered the Subadvisers belief that most of its employees, including the portfolio managers and analysts responsible for the Fund and the executives responsible for the management of the Subadviser, would become employees of New Independence. The Board considered that no material changes in the investment process or resources were 27 anticipated to occur as a result of the Transaction. The Board strongly considered that the subadvisory fees payable under the New Subadvisory Agreement would be borne by the Adviser and not the Fund, and that the proposed Transaction would not have any effect on the fees paid by the Fund to the Adviser or the consideration paid to New Independence by the Adviser. The Board also considered that subadvisory fees to be paid by the Adviser to New Independence were identical to the fees under the existing Subadvisory Agreement. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the New Subadvisory Agreement for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved, and voted to recommend to shareholders that the Fund adopt, the New Subadvisory Agreement. 1 The Board considered additional information about the New Subadvisory Agreement and New Independence at the March 2006 Board meetings. The New Subadvisory Agreement became effective July 14, 2006 after shareholder approval. 28 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the Fund and execute policies formulated by the Trustees. Independent Trustees Name, Year of Birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee Ronald R. Dion , Born: 1946 1998 66 Independent Chairman (since 2005); Chairman and Chief Executive Officer, R.M. Bradley & Co., Inc.; Director, The New England Council and Massachusetts Roundtable; Trustee, North Shore Medical Center; Director, Boston Stock Exchange; Director, BJs Wholesale Club, Inc. and a corporator of the Eastern Bank; Trustee, Emmanuel College; Director, Boston Municipal Research Bureau; Member of the Advisory Board, Carroll Graduate School of Management at Boston College. James F. Carlin , Born: 1940 1995 66 Director and Treasurer, Alpha Analytical Laboratories Inc. (chemical analysis) (since 1985); Part Owner and Treasurer, Lawrence Carlin Insurance Agency, Inc. (since 1995); Part Owner and Vice President, Mone Lawrence Carlin Insurance Agency, Inc. (until 2005); Chairman and Chief Executive Officer, Carlin Consolidated, Inc. (management/investments) (since 1987); Trustee, Massachusetts Health and Education Tax Exempt Trust (19932003). Richard P. Chapman, Jr., 2 Born: 1935 2005 66 President and Chief Executive Officer, Brookline Bancorp, Inc. (lending) (since 1972); Chairman and Director, Lumber Insurance Co. (insurance) (until 2000); Chairman and Director, Northeast Retirement Services, Inc. (retirement administration) (since 1998); Vice Chairman, Northeastern University Board of Trustees (since 2004). William H. Cunningham , Born: 1944 1995 66 Former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Chairman and Chief Executive Officer, IBT Technologies (until 2001); Director of the following: Hire.com (until 2004), STC Broadcasting, Inc. and Sunrise Television Corp. (until 2001), Symtx, Inc. (electronic manufacturing) (since 2001), Adorno/Rogers Technology, Inc. (until 2004), Pinnacle Foods Corporation (until 2003), rateGenius (until 2003), Lincoln National Corporation (insurance) (since 2006), Jefferson-Pilot Corporation (diversified life insurance company) (until 2006), New Century Equity Holdings (formerly Billing Concepts) (until 2001), eCertain (until 2001), ClassMap.com (until 2001), Agile Ventures (until 2001), AskRed.com (until 2001), Southwest Airlines (since 2000), Introgen (since 2000) and Viasystems Group, Inc. (electronic manufacturer) (until 2003); Advisory Director, Interactive Bridge, Inc. (college fundraising) (until 2001); Advisory Director, Q Investments (until 2003); 29 Independent Trustees (continued) Name, Year of Birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee William H. Cunningham , Born: 1944 (continued) 1995 66 Advisory Director, JPMorgan Chase Bank (formerly Texas Commerce Bank  Austin), LIN Television (since 2002), WilTel Communications (until 2003) and Hayes Lemmerz International, Inc. (diversified automotive parts supply company) (since 2003). Charles L. Ladner, 2 Born: 1938 1995 66 Chairman and Trustee, Dunwoody Village, Inc. (retirement services) (until 2003); Senior Vice President and Chief Financial Officer, UGI Corporation (public utility holding company) (retired 1998); Vice President and Director, AmeriGas, Inc. (retired 1998); Director, AmeriGas Partners, L.P. (gas distribution) (until 1997); Director, EnergyNorth, Inc. (until 1995); Director, Parks and History Association (until 2005). John A. Moore, 2 Born: 1939 2005 66 President and Chief Executive Officer, Institute for Evaluating Health Risks, (nonprofit institution) (until 2001); Senior Scientist, Sciences International (health research) (until 2003); Former Assistant Administrator and Deputy Administrator, Environmental Protection Agency; Principal, Hollyhouse (consulting) (since 2000); Director, CIIT Center for Health Science Research (nonprofit research) (20022006). Patti McGill Peterson, 2 Born: 1943 2005 66 Executive Director, Council for International Exchange of Scholars and Vice President, Institute of International Education (since 1998); Senior Fellow, Cornell Institute of Public Affairs, Cornell University (until 1998); Former President of Wells College and St. Lawrence University; Director, Niagara Mohawk Power Corporation (until 2003); Director, Ford Foundation, International Fellowships Program (since 2002); Director, Lois Roth Endowment (since 2002); Director, Council for International Educational Exchange (since 2003). Steven R. Pruchansky, Born: 1944 1995 66 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Managing Director, JonJames, LLC (real estate) (since 2001); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). 30 Non-Independent Trustee 3 Name, Year of Birth Number of Position(s) held with Fund Trustee John Hancock Principal occupation(s) and other of Fund funds overseen directorships during past 5 years since 1 by Trustee James R. Boyle , Born: 1959 2005 272 President, John Hancock Insurance Group; Executive Vice President, John Hancock Life Insurance Company (since June 2004); Chairman and Director, John Hancock Advisers, LLC (the Adviser), John Hancock Funds, LLC and The Berkeley Financial Group, LLC (The Berkeley Group) (holding company) (since 2005); Senior Vice President, The Manufacturers Life Insurance Company (U.S.A.) (until 2004). Principal officers who are not Trustees Name, Year of Birth Position(s) held with Fund Officer Principal occupation(s) and of Fund directorships during past 5 years since Keith F. Hartstein , Born: 1956 2005 President and Chief Executive Officer Senior Vice President, Manulife Financial Corporation (since 2004); Director, President and Chief Executive Officer, the Adviser, The Berkeley Group, John Hancock Funds, LLC (since 2005); Director, MFC Global Investment Management (U.S.), LLC (MFC Global (U.S.)) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); President and Chief Executive Officer, John Hancock Investment Management Services, LLC (since 2006); President and Chief Executive Officer, John Hancock Funds II, John Hancock Funds III and John Hancock Trust; Director, Chairman and President, NM Capital Management, Inc. (since 2005); Chairman, Investment Company Institute Sales Force Marketing Committee (since 2003); Director, President and Chief Executive Officer, MFC Global (U.S.) (20052006); Executive Vice President, John Hancock Funds, LLC (until 2005). Thomas M. Kinzler , Born: 1955 2006 Secretary and Chief Legal Officer Vice President and Counsel, John Hancock Life Insurance Company (U.S.A.) (since 2006); Secretary and Chief Legal Officer, John Hancock Funds, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2006); Vice President and Associate General Counsel, Massachusetts Mutual Life Insurance Company (19992006); Secretary and Chief Legal Counsel, MML Series Investment Fund (20002006); Secretary and Chief Legal Counsel, MassMutual Institutional Funds (20002004); Secretary and Chief Legal Counsel, MassMutual Select Funds and MassMutual Premier Funds (20042006). Francis V. Knox, Jr. , Born: 1947 2005 Chief Compliance Officer Vice President and Chief Compliance Officer, John Hancock Investment Management Services, LLC, the Adviser and MFC Global (U.S.) (since 2005); Vice President and Chief Compliance Officer, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Assistant Treasurer, Fidelity Group of Funds (until 2004); Vice President and Ethics & Compliance Officer, Fidelity Investments (until 2001). 31 Principal officers who are not Trustees (continued) Name, Year of Birth Position(s) held with Fund Officer Principal occupation(s) and of Fund directorships during past 5 years since Gordon M. Shone , Born: 1956 2006 Treasurer Treasurer, John Hancock Funds (since 2006), John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and Chief Financial Officer, John Hancock Trust (20032005); Senior Vice President, John Hancock Life Insurance Company (U.S.A.) (since 2001); Vice President, John Hancock Investment Management Services, Inc., John Hancock Advisers, LLC (since 2006) and The Manufacturers Life Insurance Company (U.S.A.) (19982000). John G. Vrysen , Born: 1955 2005 Chief Financial Officer Senior Vice President, Manulife Financial Corporation (since 2006); Director, Executive Vice President and Chief Financial Officer, the Adviser, The Berkeley Group and John Hancock Funds, LLC (since 2005); Executive Vice President and Chief Financial Officer, John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Financial Officer, MFC Global (U.S.) (since 2005); Director, John Hancock Signature Services, Inc. (since 2005); Chief Financial Officer, John Hancock Funds II, John Hancock Funds III and John Hancock Trust (since 2005); Vice President and General Manager, Fixed Annuities, U.S. Wealth Management (until 2005); Vice President, Operations, Manulife Wood Logan (20002004). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available, without charge, upon request, by calling 1-800-225-5291. 1 Each Trustee serves until resignation, retirement age or until his or her successor is elected. 2 Member of Audit Committee. 3 Non-Independent Trustee holds positions with the Funds investment adviser, underwriter and certain other affiliates. 32 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Investment adviser Custodian Legal counsel John Hancock Advisers, LLC The Bank of New York Kirkpatrick & Lockhart 601 Congress Street One Wall Street Preston Gates Ellis LLP Boston, MA 02210-2805 New York, NY 10286 1 Lincoln Street Boston, MA 02110-2950 Subadviser Transfer agent Independence Investments LLC John Hancock Signature Independent registered 53 State Street Services, Inc. public accounting firm Boston, MA 02109 1 John Hancock Way, PricewaterhouseCoopers LLP Suite 1000 125 High Street Principal distributor Boston, MA 02217-1000 Boston, MA 02110 John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 The Funds investment objective, risks, charges and expenses are included in the prospectus and should be considered carefully before investing. For a prospectus, call your financial professional, call John Hancock Funds at 1-888-972-8696 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock John Hancock Signature Services, Inc. Signature Services, Inc. 1 John Hancock Way, Suite 1001 Mutual Fund Image Operations Boston, MA 02217-1001 380 Stuart Street Boston, MA 02116 Phone Customer service representatives 1-888-972-8696 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the Securities and Exchange Commissions Web site, www.sec.gov. 36 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY INTERNATIONAL Balanced Fund Greater China Opportunities Fund Classic Value Fund International Allocation Portfolio Classic Value Fund II International Classic Value Fund Classic Value Mega Cap Fund International Core Fund Core Equity Fund International Fund Focused Equity Fund International Growth Fund Global Shareholder Yield Fund Growth Fund INCOME Growth Opportunities Fund Bond Fund Growth Trends Fund Government Income Fund Intrinsic Value Fund High Yield Fund Large Cap Equity Fund Investment Grade Bond Fund Large Cap Select Fund Strategic Income Fund Mid Cap Equity Fund Mid Cap Growth Fund TAX-FREE INCOME Multi Cap Growth Fund California Tax-Free Income Fund Small Cap Equity Fund High Yield Municipal Bond Fund Small Cap Fund Massachusetts Tax-Free Income Fund Small Cap Intrinsic Value Fund New York Tax-Free Income Fund Sovereign Investors Fund Tax-Free Bond Fund U.S. Core Fund U.S. Global Leaders Growth Fund MONEY MARKET Value Opportunities Fund Money Market Fund U.S. Government Cash Reserve ASSET ALLOCATION Allocation Core Portfolio CLOSED-END Allocation Growth + Value Portfolio Bank and Thrift Opportunity Fund Lifecycle 2010 Portfolio Financial Trends Fund, Inc. Lifecycle 2015 Portfolio Income Securities Trust Lifecycle 2020 Portfolio Investors Trust Lifecycle 2025 Portfolio Patriot Global Dividend Fund Lifecycle 2030 Portfolio Patriot Preferred Dividend Fund Lifecycle 2035 Portfolio Patriot Premium Dividend Fund I Lifecycle 2040 Portfolio Patriot Premium Dividend Fund II Lifecycle 2045 Portfolio Patriot Select Dividend Trust Lifecycle Retirement Portfolio Preferred Income Fund Lifestyle Aggressive Portfolio Preferred Income II Fund Lifestyle Balanced Portfolio Preferred Income III Fund Lifestyle Conservative Portfolio Tax-Advantaged Dividend Income Fund Lifestyle Growth Portfolio Lifestyle Moderate Portfolio SECTOR Financial Industries Fund Health Sciences Fund Real Estate Fund Regional Bank Fund Technology Fund Technology Leaders Fund For more complete information on any John Hancock Fund and an Open-End fund prospectus, which includes charges and expenses, call your financial professional, or John Hancock Funds at 1-800-225-5291 for Open-End fund information and 1-800-852-0218 for Closed-End fund information. Please read the Open-End fund prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Independence Diversified Core Equity Fund II. 4250A 2/07 4/07 ITEM 2. CODE OF ETHICS. As of the end of the period, February 28, 2007, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Chief Executive Officer, Chief Financial Officer and Treasurer (respectively, the principal executive officer, the principal financial officer and the principal accounting officer, the Senior Financial Officers). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Charles L. Ladner is the audit committee financial expert and is independent, pursuant to general instructions on Form N-CSR Item 3. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees The aggregate fees billed for professional services rendered by the principal accountant(s) for the audit of the registrants annual financial statements or services that are normally provided by the accountant(s) in connection with statutory and regulatory filings or engagements amounted to $25,450 for the fiscal year ended February 28, 2006 and $25,450 for the fiscal year ended February 28, 2007. These fees were billed to the registrant and were approved by the registrants audit committee. (b) Audit-Related Services There were no audit-related fees during the fiscal year ended February 28, 2006 and fiscal year ended February 28, 2007 billed to the registrant or to the registrant's investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the registrant ("control affiliates"). (c) Tax Fees The aggregate fees billed for professional services rendered by the principal accountant(s) for the tax compliance, tax advice and tax planning (tax fees) amounted to $3,200 for the fiscal year ended February 28, 2006 and $3,200 for the fiscal year ended February 28, 2007. The nature of the services comprising the tax fees was the review of the registrants income tax returns and tax distribution requirements. These fees were billed to the registrant and were approved by the registrants audit committee. There were no tax fees billed to the control affiliates. (d) All Other Fees There were no other fees during the fiscal year ended February 28, 2006 and fiscal year ended February 28, 2007 billed to the registrant or to the control affiliates. (e)(1) See attachment "Approval of Audit, Audit-related, Tax and Other Services", with the audit committee pre-approval policies and procedures. (e)(2) There were no fees that were approved by the audit committee pursuant to the de minimis exception for the fiscal years ended February 28, 2006 and February 28, 2007 on behalf of the registrant or on behalf of the control affiliates that relate directly to the operations and financial reporting of the registrant. (f) According to the registrants principal accountant, for the fiscal year ended February 28, 2007, the percentage of hours spent on the audit of the registrant's financial statements for the most recent fiscal year that were attributed to work performed by persons who were not full-time, permanent employees of principal accountant was less than 50%. (g) The aggregate non-audit fees billed by the registrant's accountant(s) for services rendered to the registrant and rendered to the registrant's control affiliates for each of the last two fiscal years of the registrant were $4,300 for the fiscal year ended February 28, 2006, and $872,192 for the fiscal year ended February 28, 2007. (h) The audit committee of the registrant has considered the non-audit services provided by the registrants principal accountant(s) to the control affiliates and has determined that the services that were not pre-approved are compatible with maintaining the principal accountant(s)' independence. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. The registrant has a separately-designated standing audit committee comprised of independent trustees. The members of the audit committee are as follows: Dr. John A. Moore - Chairman Charles L. Ladner Patti McGill Peterson ITEM 6. SCHEDULE OF INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no material changes to previously disclosed John Hancock Funds  Governance Committee Charter. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half- year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of Ethics for Senior Financial Officers is attached. (a)(2) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Approval of Audit, Audit-related, Tax and Other Services is attached. (c)(2) Submission of Matters to a Vote of Security Holders is attached. See attached John Hancock Funds  Governance Committee Charter. (c)(3) Proxy Voting Policies and Procedures are attached. (c)(4) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Institutional Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 30, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 30, 2007
